DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Product by Process Limitations 
Initially, and with respect to claim(s) 21, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by 
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Objections
Claim 16 is objected to because of the following informalities:  
line 1 should be amended to - A method for operating a camshaft phaser, the method comprising: providing the camshaft phaser-.  
Line 22 should be amended to –is pushed [[via]] against the stator via a second force different than the first force-. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Rolling element (claims 1, 16 and 21)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (Rolling element - claims 1, 16 and 21)
coupled with functional language 
Rolling (Rolling element - claims 1, 16 and 21)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 16 and 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Ball (¶0025) or roller (¶0027) (Rolling element - claims 1, 16 and 21)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12:
	The claim is unclear because of the limitation “the vent passage …. extends radially inwardly from the end of the aperture” in lines 2-3. The limitation is unclear because it’s not clear or is confusing as to which direction “radially inwardly” is relative to. At first glance it appears to be relative to the aperture however that is not possible since the aperture is a hole and the passage cannot extend through an aperture/hole. After review of the drawings, it appears the applicant is attempting to claim that the vent passage extends radially inwardly relative to the central axis of the rotor/hub. For the sake of examination, the office has taken this interpretation of the claim. 
Regarding claim 17:
The claim is unclear because of the limitation “a locking pin” in line 8. There is already a “locking pin” structure established in line 12 of claim 16 (on which this claim depends) so the additional “a locking pin” limitation of claim 17 raises a question of if two or one locking pin is required for the structure of the method claim. For the sake of examination, the office has assumed that these “locking pin” structures of claim 17 and 16 are one and the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 9, 13, 16, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 9,400,039 to Brenner in view of US patent application publication number 2003/0029399 to Yamamuro et al. (Yamamuro).
Regarding claim 1:
Brenner discloses:
A camshaft phaser (figures 1-3), comprising:
a stator (2, 11 and 12);
a rotor (3) having:
	a plurality of vanes (4) that form fluid chambers (A, B) with the stator; and
a locking assembly (5, 8, 9, and 14) having:
	a retention insert (14) disposed within an aperture (15), the retention insert movable in a longitudinal direction of the aperture (the retention insert/locking cartridge 14 is pressed apart from the locking pin 9 and further the retention insert/locking cartridge 14 is held in place by the stator part 12 which in combination indicates that the 
	a locking pin (8) disposed at least partially within the aperture (see figure 1 which shows the locking pin 8 within the aperture 15); and
a biasing spring (9) arranged between the retention insert (14) and locking pin (8) (see spring 9 between 14 and 8 in figure 1); and
in a first unlocked position of the locking assembly (position described in column 5, lines 15-24 where the two locking mechanisms 5 are disengaged from the locking receptacle 10), the retention insert is pushed against the stator via a first force and slides on the stator (inherent, when the locking mechanisms 5 are disengaged from locking receptacle 10, the spring is compressed and a force is applied to the retention insert 14 due to the compression of the spring that rests on the retention insert); and
in a second locked position of the locking assembly (when the two locking mechanisms 5 are engaged with locking receptacle 10 as shown in figure 1), that retention insert (14) is pushed against the stator (as shown in figure 1 where 14 abuts stator 12) by a second force different from the first force (inherent, when the two locking mechanisms 5 are engaged with the locking receptacle 10, the spring 9 is still compressed but to a less degree than when the locking assembly 5 is in the “first unlocked position” as described above resulting in a different (second force) that is less than the “first force” as described above applied to the retention insert 14).
Brenner fails to disclose:
The retention insert configured to receive a rolling element.
Yamamuro teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner to further include a rolling element between retention insert and its abutting plate as taught by Yamamuro for the purpose of reducing slide resistance between the retention insert and its abutting plate (Yamamuro, ¶0045, 0052).
Regarding claim 2:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner and Yamamuro:
The camshaft phaser of claim 1, wherein the locking assembly (Brenner, element 5) is configured to roll against (rolls because of the ball (Yamamuro, element 22) incorporated form Yamamuro into Brenner) a flat axial surface (ball incorporated into Brenner from Yamamuro would be located between the plate 12 and retention insert 14 of Brenner) of the stator (Brenner, element 12 forms part of the stator).  
Regarding claim 3:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner and Yamamuro:

Regarding claim 5:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner and Yamamuro:
The camshaft phaser of claim 1, wherein the rolling element is a ball or a roller (see the ball (Yamamuro, element 22) incorporated form Yamamuro into Brenner).  
Regarding claim 6:
Brenner discloses:
The camshaft phaser of claim 1, wherein the locking pin (5) is configured to be hydraulically (column 5, lines 60-67, “When this working chamber B is filled with hydraulic medium, hydraulic medium duct 13 transports this hydraulic medium to locking 65 gate 10 of hub-proximate locking mechanism 5, which is unlocked thereby”) actuated via a groove (see figure 3, element 15) extending directly from a locking end (locking gate 10) of the aperture, the groove arranged on an axial face (face of hub 16 as shown in figure 3) of the rotor.  
Regarding claim 9:
Brenner discloses:

Regarding claim 13:
Brenner discloses:
The camshaft phaser of claim 1, wherein the aperture (15) is located within one of the plurality of vanes (see figure 3 where one of the locking pins 5, 8 located within aperture 15 is located in vane 4).  
Regarding claim 16:
Brenner discloses:
A method for operating a camshaft phaser (figures 1-3), comprising:
providing the camshaft phaser that includes:
a stator (2, 11 and 12);
a rotor (3) having a plurality of vanes (4) that form fluid chambers (A, B) with the stator; and,
a locking assembly (5, 8, 9, 14) configured to selectively lock (when the two locking mechanisms 5 are engaged with locking receptacle 10 as shown in figure 1) the rotor to the stator or selectively unlock (position described in column 5, lines 15-24 where the two locking mechanisms 5 are disengaged from the locking receptacle 10) the rotor from the stator, the locking assembly having:
a retention insert (14) disposed within an aperture (15), the retention insert movable in a longitudinal direction of the aperture (the retention insert/locking cartridge 14 is pressed apart from the locking pin 9 and further the retention 
a locking pin (8) disposed at least partially within the aperture (see figure 1 which shows the locking pin 8 within the aperture 15); and
a bias spring (9) arranged between the retention insert (14) and locking pin (8) (see spring 9 between 14 and 8 in figure 1); and
actuating the locking assembly to unlock the rotor from the stator (position described in column 5, lines 15-24 where the two locking mechanisms 5 are disengaged from the locking receptacle 10), defining a first unlocked position in which the retention insert is pushed against the stator via a first force (inherent, when the locking mechanisms 5 are disengaged from locking receptacle 10, the spring is compressed and a force is applied to the retention insert 14 due to the compression of the spring that rests on the retention insert); and
rotating the rotor relative to the stator (inherent, the purpose of the locking assemblies 5 is to “lock” the stator to the rotor and disengaging the locking assembly 5 from the stator allows the rotor to rotate relative to the stator), causing the retention insert to slide against the stator (Brenner indicates that the retention insert (14) rests against the stator component 12 (column 5, line 5) indicating that is would slide against the stator during the rotation of the rotor relative to the stator); and
actuating the locking assembly to lock (when the two locking mechanisms 5 are engaged with locking receptacle 10 as shown in figure 1) the rotor to the stator to prevent rotation of the rotor relative to the stator, if defining a second locked position in which the retention insert is pushed against the stator via a second force different than the first force (inherent, when the two 

Brenner fails to disclose:
The retention insert configured to receive a rolling element.
Yamamuro teaches:
A camshaft phaser including a retention insert (figure 1, element 20, figure 5, element 41, figure 10, element 220 or figure 16, element 220), a rolling element/ball (figure 1, element 22, figure 5, element 22, figure 10, element 219 or figure 16, element 219) and spring (figure 1, element 21, figure 5, element 44, figure 10, element 221 or figure 16, element 321). Further, the reference indicates that the addition of the ball to the retention insert reduces slide resistance (¶0045, 0052). The rolling element and retention insert are located between two counter rotating components (3 and 4) of the phaser.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner to further include a rolling element between retention insert and its abutting plate as taught by Yamamuro for the purpose of reducing slide resistance between the retention insert and its abutting plate (Yamamuro, ¶0045, 0052).
Regarding claim 18:
Brenner discloses:
10 of locking mechanism 5 situated in vane 4 has a hydraulic medium duct 13 for filling this locking gate 10 with hydraulic medium, whereby its locking pin 8 is moved out of locking gate 10, along its locking axis 6 in the direction of its locking cartridge 14 and against the spring 20 force of locking spring 9. Locking mechanism 5 is unlocked thereby.”), respectively.  
Regarding claim 20:
Brenner discloses:
The method of claim 16, wherein the actuating the locking assembly to step is accomplished by bias spring arranged within the locking assembly, the bias spring providing a force that is greater than a hydraulic fluid force acting on the locking assembly (column 5, lines 1-5, “Locking spring 9 is under pretension and pushes locking pin 8 and locking cartridge 14 apart along locking axis 6. Locking pin 8 engages with a locking gate 10 provided for this purpose.”). 
Regarding claim 21:
Brenner discloses:
A camshaft phaser (figures 1-3), comprising: 
a stator (2, 11 and 12); 
a rotor (3) having: 
a plurality of vanes (4) that form fluid chambers (A, B) with the stator; and 

a retention insert (14) disposed within an aperture (15) and configured to receive a rolling element; and: i) in an initial assembly state of the camshaft phaser, the retention insert is fixed to the aperture (as indicated above, this limitation is interpreted as a product by process limitation which ultimately yields a retention insert that is moveable within the aperture (column 5, lines 1-10 and see following argument) as taught by the Brenner reference and for this reason the Brenner reference reads on this claim); and ii) after the initial assembly state of the camshaft phaser, the retention insert is movable within the aperture (the retention insert/locking cartridge 14 is pressed apart from the locking pin 9 and further the retention insert/locking cartridge 14 is held in place by the stator part 12 which in combination indicates that the retention insert/locking cartridge 14 is movable in the longitudinal direction of the aperture 15; column 5, lines 1-10); and 
a locking pin (8) disposed at least partially within the aperture (see figure 1 which shows the locking pin 8 within the aperture 15); and 
a bias spring (9) arranged between the retention insert (14) and locking pin (8) (see spring 9 between 14 and 8 in figure 1); and 
after the initial installation state: 
in a first unlocked position of the locking assembly (position described in column 5, lines 15-24 where the two locking mechanisms 5 are disengaged from the locking receptacle 10), the retention insert is 
in a second locked position (when the two locking mechanisms 5 are engaged with locking receptacle 10 as shown in figure 1) of the locking assembly, the retention insert is pushed against the stator via a second force different than the first force (as shown in figure 1 where 14 abuts stator 12) by a second force different from the first force (inherent, when the two locking mechanisms 5 are engaged with the locking receptacle 10, the spring 9 is still compressed but to a less degree than when the locking assembly 5 is in the “first unlocked position” as described above resulting in a different (second force) that is less than the “first force” described above applied to the retention insert 14).  
Brenner fails to disclose:
A retention insert configured to receive a rolling element
Yamamuro teaches:
	A camshaft phaser including a retention insert (figure 1, element 20, figure 5, element 41, figure 10, element 220 or figure 16, element 220), a rolling element/ball (figure 1, element 22, figure 5, element 22, figure 10, element 219 or figure 16, element 219) and spring (figure 1, element 21, figure 5, element 44, figure 10, element 221 or figure 16, element 321). Further, the reference indicates that the addition of the ball to the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner to further include a rolling element between retention insert and its abutting plate as taught by Yamamuro for the purpose of reducing slide resistance between the retention insert and its abutting plate (Yamamuro, ¶0045, 0052).
Regarding claim 22:
Brenner discloses:
The camshaft phaser of claim 21, wherein the second force is less than the first force (inherent, when the two locking mechanisms 5 are engaged with the locking receptacle 10, the spring 9 is still compressed but to a less degree than when the locking assembly 5 is in the “first unlocked position” as described above resulting in a different (second force) that is less than the “first force” described above applied to the retention insert 14).  
Regarding claim 23:
Brenner discloses:
The method of claim 16, wherein the second force is less than the first force (inherent, when the two locking mechanisms 5 are engaged with the locking receptacle 10, the spring 9 is still compressed but to a less degree than when the locking assembly 5 is in the “first unlocked position” as described above resulting in a different (second force) that is less than the “first force” described above applied to the retention insert 14).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner and Yamamuro as applied to claims 9 above, and further in view of US patent number US patent number 8,360,022 to Ozawa et al. (Ozawa).
Regarding claim 10:
Brenner and Yamamuro fails to disclose:
The camshaft phaser of claim 9, wherein the retention insert includes at least one outlet configured to provide an exit pathway for at least one of hydraulic fluid or air from the aperture.  
Ozawa teaches:
	A camshaft phaser (figure 3) that includes a locking pin (6 and 5) and a retention insert (64 and 54).  Further the retention insert includes an exit pathway (64a and 54a) that allows for the discharge of fluid from the locking pin aperture (column 11, lines 30 - 35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner and Yamamuro to further include an exit pathway on the retention insert as taught by Ozawa for the purpose of allowing hydraulic fluid to discharge from behind the locking pin (allowing for its free movement) (Ozawa, column 11, lines 30-35).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner, Yamamuro and Ozawa as applied to claims 10 above, and further in view of US patent number 6,276,322 to Sekiya et al. (Sekiya).
Regarding claim 11:
Brenner, Yamamuro and Ozawa fails to disclose:
The camshaft phaser of claim 10, wherein an axial face of the rotor is configured with a vent passage extending directly from an end of the aperture.  
Sekiya teaches:
	A camshaft phaser (figure 1) that includes a locking pin (20).  Further, the phaser includes an exit pathway/vent passage (23; column 5, lines 30-37) that extends from the end of the aperture in a radial direction away (see figure 1 below, element A) from the aperture on the face of the rotor (as can be seen in figure 2) to the center of the rotor.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner, Yamamuro and Ozawa to include a vent passage that extends radially towards the center of rotor as taught by Sekiya for the purpose of venting fluid from behind the locking pin (allowing the free motion of the locking pin) (Sekiya, column 5, 30 - 37).

    PNG
    media_image1.png
    690
    454
    media_image1.png
    Greyscale

Figure 1 - from Sekiya, figure 1, annotated by the examiner with reference letters
Regarding claim 12 (as best understood by the office, see the 35 USC 112(b) rejection of claim 12 above):
All limitations of this claim are taught by the 35 USC one of three rejection of claim 11 by Brenner, Yamamuro Ozawa, and Sekiya:
The camshaft phaser of claim 11, wherein the vent passage (see the vent passage 23 incorporated from Sekiya into Brenner, Yamamuro and Ozawa) is transverse to a central axis of the aperture and extends radially inwardly from the end of the aperture (see how the vent passage incorporated from Sekiya extends in the radial inward direction toward the center of the rotor as shown in figure 1 above element A).  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner, Yamamuro and Ozawa as applied to claims 10 above, and further in view of Sekiya.
Regarding claim 17:
Brenner discloses:
The method of claim 16, wherein the rotor further comprises: a first axial face (figure 3) of the rotor (3) defining a first groove (13); the first groove extending from a first end of the aperture (aperture 15 surrounding locking pin 5 as shown in figure 3); the first groove configured to deliver pressurized hydraulic fluid (column 5, lines 60-67, “When this working chamber B is filled with hydraulic medium, hydraulic medium duct 13 transports this hydraulic medium to locking 65 gate 10 of hub-proximate locking mechanism 5, which is unlocked thereby”) to a locking pin (5).  
Brenner and Yamamuro fails to disclose:
A second axial face of the rotor defining a second groove;
the second groove extending from a second end of the aperture;
and the second groove configured as a vent passage for the aperture
Sekiya teaches:
A camshaft phaser (figure one) that includes a locking pin (20).  Further, the phaser includes an exit pathway/vent passage/second groove (23; column 5, lines 30-37) that extends from the end of the aperture in a radial direction away (see figure 1 below, element A) from the aperture on the face of the rotor (as can be seen in figure 2) to the center of the rotor.
 Yamamuro and Ozawa to include a vent passage that extends radially towards the center of rotor as taught by Sekiya for the purpose of venting fluid from behind the locking pin (allowing the free motion of the locking pin) (Sekiya, column 5, 30 - 37).

Response to Arguments
Applicant’s arguments, see remarks, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1-3,5-6,9-13, 16-18 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brenner and Yamamuro.
Regarding the 35 USC 103 rejections:
The applicant amendments to the claims are persuasive.  Specifically the amendments indicating that the retention insert is movable within the aperture of the rotor.  However, the Brenner and Yamamuro rejection above still reads on the claims as indicated above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746